The only complaint made by the appellant in his motion is that we do not consider bill of exceptions No. 3. As this bill appeared in the transcript, it was not approved by the trial judge. Accompanying his motion, appellant presents satisfactory evidence that the bill was approved. Considering the bill, we observe that its complaint is that the district attorney in his closing address to the jury urged them not to believe a named defense witness because she had been impeached for truth and veracity, and that her bad reputation for virtue and chastity had also been proved; it being contended that said attorney had no right to ask the jury to reject the testimony of the witness because of the added fact that her bad reputation for virtue and chastity had been shown. We regret that we cannot agree with appellant's counsel in this regard. If the attorney for either party to a law suit be of opinion that a witness is not worthy of credit because of bias, interest, present or past occupation, or associates, or for any other reason, and he sees fit to argue such facts to the jury, we know of no ground on which such argument should be held by this court to be wrongful, or cause for the reversal of the case. We would not think a jury beyond its province in giving less credence to one whose virtue and chastity were proven bad, than to one whose reputation in this regard was not attacked. Common experience would lead one, whether on a jury or not, to the conclusion that a woman who would part with her virtue, and become notorious in that regard, would not be as apt to tell the truth as a woman of spotless character. It necessarily follows that we are of opinion that the bill when considered shows no error.
The motion for rehearing will be overruled.
Overruled. *Page 298